Citation Nr: 0735641	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  96-33 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for bilateral venous 
stasis/systemic ankle ulcerations.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The appellant served in the District of Columbia National 
Guard from June 1970 to November 1993.  He had a verified 
period of active duty for training (ADT) from September 2, 
1970 to January 30, 1971 and a period of active duty from 
November 21, 1990 to April 23, 1991.  Service medical records 
reflect that he also evidently had a period of ADT from 
August 6 to August 20, 1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  In September 1999, the Board remanded the appellant's 
claim to the RO for further evidentiary development.

In June 1999, the appellant testified at a hearing before a 
Veterans Law Judge who is no longer with the Board.  In a 
December 2001 letter, the Board advised the appellant that he 
had the right to another hearing before a Veterans Law Judge.  
He did not respond to the Board's letter.  There is no other 
indication on file that he still desires a hearing so the 
hearing request is considered withdrawn.

In March and September 2002 internal development memoranda, 
the Board undertook additional evidentiary development 
pursuant to then-extant regulations. See 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii) (2003).  Due to changes in law, the 
Board then remanded the appellant's claim to the RO in 
September 2003 for additional development.  In March 2006, 
the Board again remanded the appellant's case to the RO for 
further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

It is with great regret that this case is remanded again.  
The appellant's lack or response to VA attempted assistance, 
and arguments as set forth by his representative make this 
development necessary in large part.

As noted above, in March 2006, the Board remanded the 
appellant's claim for additional development including VA 
examination.  In its Remand, the Board expressly noted that, 
in January 2006, mail sent to the appellant from the Board 
was returned by the United States Post Office marked return 
to sender.  The Board specifically directed the RO/AMC to 
attempt to obtain the appellant's most current mailing 
address from his representative, and then directed the RO/AMC 
to schedule the appellant for a VA examination in conjunction 
with his claim.

A review of the evidence in this case reveals that the RO/AMC 
attempted to but has not fully complied with the directive 
from the Board's March 20906 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some significant development was 
completed.  This includes obtaining the appellant's current 
mailing address from his representative. There had been 
difficulty with mail going to an old address in Washington, 
D.C.  He has also been provided notice in March 2006 that 
satisfied the Veterans Claims Assistance Act (VCAA) notice 
obligations in accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2007), to which he responded in 
April 2006, indicating he had no other information to provide 
VA.  

Furthermore, as per the Board's March 2006 remand, in an 
August 2006 letter sent to the appellant's current address, 
the RO advised him that the VA Medical Center (VAMC) in 
Washington, DC, was going to schedule him for a VA 
examination in conjunction with his claim.

According to a notice from the VAMC, the appellant failed to 
report for a VA examination scheduled in September 2006, but 
it appears the RO/AMC did not provide the VAMC with the 
appellant's correct mailing address and he may not have 
received timely notice of the scheduled examination.  In a 
December 2006 letter to the appellant sent to his current 
mailing address, the RO noted that he did not respond to a RO 
representative in a recent phone call regarding whether he 
wanted to attend another VA examination.  He apparently was 
rude during this call and hung up without indicating that he 
would appear for an examination.  

Subsequently, the appellant was scheduled for another VA 
examination in March 2007.  However, the VAMC written notice 
advising the appellant of the March 12, 2007 date of this 
examination was sent to the wrong mailing address (in 
Washington, D.C.) and he failed to report for that 
examination.  In a September 2007 written statement, the 
appellant's representative noted that the VAMC notices were 
evidently not sent to the appellant's current mailing address 
and requested that the VA examination be rescheduled.

While it is unclear if the appellant is unwilling to undergo 
VA examination, the Board is concerned that he afforded one 
more opportunity to undergo a medical examination in 
conjunction with his claim.  Prior to scheduling that 
examination, however, he will have to respond that he is 
willing to report for an examination if scheduled.  This step 
is taken as numerous examinations have been scheduled, and it 
is not indicated that the notices were returned as 
undeliverable.  Significantly, he was informed in the most 
recent supplemental statement of the case (SSOC)-sent to the 
current address that he had missed an examination.  There has 
been no indication from the appellant that he is willing to 
report for a subsequently scheduled examination.  

Accordingly, the case is REMANDED for the following actions:

1.	The appellant is hereby notified that 
the RO/AMC will be contacting him to 
ascertain whether he will report for a 
physical examination.  If he does not 
positively respond that he will report, it 
will be taken as indication that he is not 
willing to report for an examination or 
does not desire examination, and a 
decision will be entered on the evidence 
of record.

2.  If and only if the appellant indicates 
positively that he will report for an 
examination, he should be scheduled for 
appropriate VA vascular examination, by an 
appropriate medical specialist who has not 
previously examined the veteran, to 
determine the etiology of any bilateral 
lower extremity venous stasis/ankle 
ulceration disorder found to be present.  
The RO/AMC MUST advise the VAMC of the 
appellant's most current mailing address 
of record and a copy of the VAMC notice 
advising him of the scheduled examination 
should be placed in the claims file.   
Prior to the examination, the examiner 
should review the claims folder, including 
the appellant's service medical records 
for each of his three periods of ACT or 
active duty (from September 1970 to 
January 1971, in August 1983, and from 
November 1990 to April 1991), including 
the August 1983, September 1988, November 
and December 1990, and February 1991 
service medical records.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The examiner is requested to address the 
following matters:

a.	Does the appellant currently have 
a disorder manifested by bilateral 
venous stasis/systemic ankle 
ulcerations, or other chronic venous 
disability (or disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of an 
injury?

c.	Taking into consideration the 
evidence incorporated in the service 
medical records (including the August 
1983, September 1988, November to 
December 1990, February 1991 records, 
and March 2000 VA examination report 
with the March 2005 VA examination 
Addendum), when was the disability (or 
disabilities) incurred?

d.	If any disability was incurred 
before August, 1983 (or before November 
1990), was there a permanent increase 
in disability, beyond the natural 
progress of the disorder, during a 
period of military duty, namely in 
August 1983, or from November 21, 1990 
to April 23, 1991?

e.	If any diagnosed disability was 
incurred after August 1983 (or after 
November 1990), the examiner is 
requested to provide an opinion 
concerning the etiology of any 
bilateral venous stasis/systemic ankle 
ulcerations found to be present, to 
include whether it is at least as 
likely as not (i.e., to at least a 50- 
50 degree of probability) that any 
currently diagnosed bilateral venous 
stasis/systemic ankle ulcerations was 
caused by military service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

f.	The examiner is particularly 
requested to reconcile the opinions 
expressed in the March 2000 VA 
examination report (to the effect that 
the appellant had bilateral lower 
extremity venous insufficiency with 
stasis ulcers diagnosed in 1988, that 
were treated and healed, and that it 
was unlikely that the appellant's 
venous disease was due to an insect 
bite) and that VA examiner's March 2005 
addendum (to the effect that the 
appellant's claim was denied because of 
no evidence that the condition arose 
while on active duty status and there 
was no evidence to contradict this and 
the earliest mention in the record of a 
venous ulcer was in 1995).

g.	A complete rationale should be 
provided for all opinions expressed.  
The appellant's claims file should be 
made available to the examiner prior to 
examination and the examination report 
should indicate if the appellant's 
medical records were reviewed by the 
examiner.
	
NOTE: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it

3.  Thereafter, to the extent the 
requested development is successfully 
accomplished, the RO should readjudicate 
the appellant's claim for service 
connection for bilateral venous 
stasis/systemic ankle ulcerations.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



